             Case 15-11111-BLS        Doc 36-8   Filed 09/06/19   Page 1 of 2

                                  APARC SYSTEMS, INC.
                                  BK. NO. 15-11111 (BLS)
                                   2002 SERVICE LIST
VIA HAND DELIVERY                                City of Sausalito
                                                 420 Litho Street
L. John Bird, Esquire                            Attn: Jean Schurtz
Fox Rothschild LLP                               Sausalito, CA 94965
919 North Market St., Suite 300
Citizens Bank Center                             David J. Minkin, Esq.
Wilmington, DE 19801                             McCorriston Miller Mukai MacKinnon LLP
                                                 P.O. Box 2800
United States Trustee                            Honolulu, HI 96803-2800
844 King Street, Room 2207
Lockbox #35                                      Delaware Dept. of State
Wilmington, DE 19899-0035                        Division of Corporations - Franchise Tax
                                                 401 Federal Street
VIA REGULAR MAIL                                 Dover, DE 19901

Jane Mores, Esquire                              Delaware Div. of Revenue/Bky Service
City and Borough of Juneau                       Carvel State Office Building, 8th Fl.
155 So. Seward St.                               Wilmington, DE 19801
Juneau, AK 99801
                                                 Department of Labor
American Land Company, Ltd.                      Division of Unemployment Insurance
828 Fort Street Mall, Ste. 310                   P.O. Box 9953
Honolulu, HI 96813                               Wilmington, DE 19809

Chris Bowra, CA CIRP                             Department of the Treasury
430 - 505 Burrard Street, Box 72                 Internal Revenue Service
Vancouver, BC V7X 1M3 CANADA                     P.O. Box 7346
                                                 Philadelphia, PA 19101-7346
City & County of Honolulu
Neal Blaisdell Center                            Internal Revenue Service
777 Ward Avenue                                  31 Hopkins Plaza, Room 1150
Honolulu, HI 96814-2166                          Baltimore, MD 21201

City and County of Honolulu                      Internal Revenue Service
c/o Gregory W. Kugle, Esq.                       District Director
1003 Bishop St., Ste. 1600                       1352 Marrows Road
Honolulu, HI 96813                               Newark, DE 19711-5475

City of San Leandro                              Office of the Attorney General
835 E. 14th Street                               Carvel State Office Building
Attn: John O'Driscoll                            820 N. French Street
San Leandro, CA 94577-3767                       Wilmington, DE 19801




00109156
             Case 15-11111-BLS        Doc 36-8   Filed 09/06/19   Page 2 of 2

                                  APARC SYSTEMS, INC.
                                  BK. NO. 15-11111 (BLS)
                                   2002 SERVICE LIST
Real Property Services Corp.
1188 Bishop Street, Suite 804                    Xerox Corporation
Attn: Rich Blum                                  1303 Ridgeview D rive
Honolulu, HI 96814                               Lewisville, TX 75057

Robert P. Blasco, Esq.                           KF Downtown, LLC
Hoffman & Blasco, LLC                            c/o John Lyles-Property Mgr/Author. Agent
9360 Glacier Highway, Suite 202                  American Land Company
Juneau, AK 99801                                 126 Queen Street
                                                 Honolulu, HI 96813
Salt Lake City Corporation
451 South State Street
Attn: Rich Graham
Salt Lake City, UT 84111

State of Delaware
Division of Revenue
820 N. French Street, 8th Floor
Wilmington, DE 19801-0820

State of Hawaii - DLNR
75 Aupuni Street, Ste. 204
Attn: Dean Takebayashi
Hilo, HI 96720

State of Hawaii - DLNR
P.O. Box 621
Attn: Curt Cottrell
Honolulu, HI 96809

Suraj & Sagar Holdings
852 Seymour Street
Vancouver, BC V6B 3L6 CANADA

The City and Borough of Juneau
c/o Hoffman & Blasco LLC
9360 Glacier Highway, Suite 202
Juneau, AK 99801

U.S. Attorney
Ellen Slights, Esquire
1007 Orange Street, Suite 700
PO Box 2046
Wilmington, DE 19899-2046



00109156
